Citation Nr: 1735464	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  11-26 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increase in a 40 percent schedular rating for a low back disability.

2.  Entitlement to an extraschedular rating for a low back disability. 

3.  Entitlement to a compensable rating prior to May 23, 2011; a rating greater than 10 percent from May 23, 2011, to April 6, 2015; and a rating greater than 40 percent from April 6, 2015, for radiculopathy of the left lower extremity on a schedular basis.

4.  Entitlement to an extraschedular rating for radiculopathy of the left lower extremity.

5.  Entitlement to a compensable rating prior to April 6, 2015, and a rating greater than 40 percent from April 6, 2015, for radiculopathy of the right lower extremity on a schedular basis. 

6.  Entitlement to an extraschedular rating for radiculopathy of the right lower extremity.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to April 6, 2015.


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from September 1968 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied an increased rating greater than 40 percent for a low back disability.

An April 2012 rating decision granted a separate 10 percent rating for radiculopathy of the left lower extremity, effective from May 23, 2011.  As the increased rating did not represent the highest possible benefit, the issue remains in appellate status.  AB v Brown, 6 Vet. App. 35 (1993).

In an October 2014 decision, the Board denied the Veteran's claim for entitlement to an increased rating greater than 40 percent for a low back disability.  The Board also determined that the issue of entitlement to TDIU had been raised during the appeal as part of the increased rating claim and remanded the TDIU issue for additional development.

The Veteran appealed the Board's October 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2015 Memorandum Decision, the Court vacated and remanded the Board's October 2014 decision with respect to the issue of entitlement to an increased rating for the low back disability.

In a July 2016 decision, the Board granted entitlement to an increased rating of 40 percent on a schedular basis for the left lower extremity radiculopathy and a 20 percent rating for right lower extremity radiculopathy on a schedular basis, both effective from April 6, 2015.  In addition, the Board concluded that the criteria for TDIU had been met from April 6, 2015.  The Board otherwise remanded the issues as listed above.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

The issue of entitlement to TDIU prior to April 6, 2015 is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Throughout the appellate time period, the Veteran's low back disability has been manifested by pain, fatigue, stiffness, weakness, limitation of motion, difficulties with activities of daily living, and arthritis and degenerative disc disease, confirmed by x-rays, but not by unfavorable ankylosis or incapacitating episodes having a duration of at least six weeks over the previous twelve months.

2.  Prior to May 23, 2011, the Veteran did not have compensable symptoms attributable to left lower extremity radiculopathy.

3.  From May 23, 2011, to April 6, 2015, the Veteran's left lower extremity radiculopathy was manifested by mild pain, paresthesias, and numbness.  

4.  From April 6, 2015, the Veteran's left lower extremity radiculopathy is manifested by severe incomplete paralysis, but without marked muscle atrophy.

5.  Prior to April 6, 2015, the Veteran did not have compensable symptoms attributable to right lower extremity radiculopathy.

6.  From April 6, 2015, the Veteran's right lower extremity radiculopathy is manifested by severe incomplete paralysis, but without marked muscle atrophy.

7.  The Veteran has not required frequent hospitalization for his service-connected low back disability or right or left lower extremity radiculopathy and there is no indication in the record that the average earning capacity impairment from such disabilities is in excess of that contemplated by the currently assigned ratings.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating greater than 40 percent for a low back disability have not been met on a schedular or extraschedular basis.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5243 (2016).

2.  Prior to May 23, 2011, the criteria for a compensable rating for left lower extremity radiculopathy have not been met on a schedular or extraschedular basis.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.124a, DC 8520 (2016).

3.  From May 23, 2011, to April 6, 2015, the criteria for an increased rating greater than 10 percent for left lower extremity radiculopathy have not been met on a schedular or extraschedular basis.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.124a, DC 8520 (2016).

4.  From April 6, 2015, the criteria for an increased rating greater than 40 percent for left lower extremity radiculopathy have not been met on a schedular or extraschedular basis.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.124a, DC 8520 (2016).

5.  Prior to April 6, 2015, the criteria for a compensable rating for right lower extremity radiculopathy have not been met on a schedular or extraschedular basis.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.124a, DC 8520 (2016).

6.  From April 6, 2015, the criteria for an increased rating greater than 40 percent for right lower extremity radiculopathy have not been met on a schedular or extraschedular basis.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.124a, DC 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

VA's duty to notify was satisfied by letters in June 2010, June 2011, and December 2016.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private records have been associated with the claims file, to the extent possible.  In that regard, the Board notes that the November 2015 Memorandum Decision found that additional medical evidence should be obtained and considered prior to adjudicating the Veteran's claims.  Updated VA treatment records have been associated with the claims file and the Veteran was notified in a December 2016 letter to provide private treatment records or authorization for VA to obtain those records.  The Veteran failed to respond to that letter.  Records from the Social Security Administration (SSA) have been associated with the claims file.  As such, the Board concludes that the Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2016).

The RO provided the Veteran with multiple appropriate examinations, most recently in May 2017.  The VA examination reports are thorough and supported by the medical treatment records.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disabilities under the applicable rating criteria.  The examinations also discussed the impact of the disabilities on the Veteran's daily living.  The Board concludes the examinations in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In reaching that determination, the Board recognizes that the Court held in Correia v. McDonald, 28 Vet. App. 158 (2016) that to be adequate a VA examination of the joints must, wherever possible, include the results of range of motion testing on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint in compliance with 38 C.F.R. § 4.59.  The May 2017 VA examination report for the Veteran's low back disability did not include all of the foregoing tests, but as the Veteran is in receipt of the maximum rating for the low back based on limitation of motion (i.e. a higher rating is available only due to ankylosis of the spine) the Board concludes that a remand for another examination is unnecessary.  In addition, the Board notes that at the time of the May 2017 VA examination that the Veteran was unable to perform any range of motion exercises and there is no indication that if an additional examination was scheduled that the Veteran would be able to perform the necessary testing.  As such, a remand for additional examinations of the spine is unnecessary.   

Based on the association of VA treatment records, the December 2016 notice letter to the Veteran, the May 2017 VA medical examination, and subsequent readjudication of the claims, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Relevant Factual Background

The Veteran served as a U.S. Army recruit and received an honorable discharge during recruit training following a back injury.  

In December 2009, the Veteran was admitted to the hospital and ultimately underwent a left below the knee amputation due to infection and resulting gangrene from failed amputations of multiple toes.  Prior to the amputation, the Veteran reported numbness in the bilateral lower extremities, but denied weakness or tingling.  The Veteran was noted to have uncontrolled diabetes mellitus at present with poor compliance in the past.  The Veteran reported that he had been retired for "many years."  The Veteran had normal thoracic and lumbar curvatures, the back was non-tender, and he had full active range of motion.  Straight leg raising tests were negative.  The Veteran also had full active range of motion of the extremities and reflexes were normal in the lower extremities.  

In May 2010, the Veteran could walk for 40 feet, lower extremity ranges of motion and muscle strength were within functional limits, sensation was grossly intact to light touch, there was no change in muscle tone, sitting balance was good, and standing balance was fair.  

The Veteran was afforded a VA contract examination in July 2010.  The Veteran reported severe pain that lasted all day that traveled to the left hip.  The Veteran further reported moderate stiffness and severe weakness.  The Veteran exhibited an abnormal gait and posture.  The Veteran used a walker and crutches due to a recent leg amputation, weakness, and his back problems.  He reported that he could walk 30 feet with crutches and for a total of 2 minutes.  He was unsteady and had fallen while walking.  The Veteran also reported symptoms of dizziness, visual disturbances, numbness, and weakness.  Range of motion testing revealed forward flexion of 40 degrees with additional limitation to 30 degrees upon repetitive motion; extension to 0 degrees; bilateral lateral flexion to 10 degrees; and bilateral lateral rotation to 5 degrees.  There was evidence of pain, fatigue, weakness, lack of endurance, and incoordination upon repetitive motion.  There was no evidence of intervertebral disc syndrome or incapacitating episodes in the past 12 months.  Straight leg raising tests were negative.  Muscle strength and tone was normal in the right lower extremity and was abnormal in the left lower extremity due to the amputation.  Reflexes were normal in the right lower extremity and absent in the left.  Sensation was affected in the left lower extremity due to the amputation and diabetic neuropathy and in the right lower extremity there were sensory problems that were entirely attributed to diabetic neuropathy.  There were no bowel or bladder problems or erectile dysfunction.  X-rays associated with the examination revealed degenerative joint disease and degenerative disc disease from the L1 to S1 levels with disc space narrowing and osteophyte formation with bridging present.  The severity was noted to be moderate.  The Veteran was diagnosed with degenerative joint disease and degenerative disc disease of the lumbar spine.  There was moderate instability of the spine and the effect of the back disability on occupational and daily activities was very limited bending, lifting, sitting, an inability to lift objects, and ambulation limitations.

An August 2010 examination of the back is of record as part of the Veteran's claim for disability benefits from SSA.  The Veteran rated his back pain as 9 out of 10, which was sharp in character and radiated into the left hip.  At the time of examination, the Veteran was using crutches and also reported using a walker and wheelchair.  He was limited in walking to 15 feet, standing for 10 minutes with the aid of crutches, and standing for 1 hour.  He was limited in lifting to 3 pounds or less.  On examination, there was tenderness to palpation and muscle spasm noted.  Lumbar range of motion could not be assessed due to pain.  As to the extremities, pulses were present.  The Veteran had a slow gait and used crutches for ambulation.  The Veteran was unable to detect soft or hard sensation in the right foot.  X-rays showed degenerative spurring of the lumbar spine.  The diagnoses included lumbar degenerative disc disease and osteoarthritis and phantom leg pain.  The examiner indicated that the Veteran would be limited to sitting for moderate periods of 1 hour or less, standing for short periods of less than 30 minutes, walking for short distances of less than 1 block, and lifting a light weight of less than 3 pounds.  He could carry on a normal conversation and was easily understood.

In November 2010, the Veteran had normal reflexes, no muscle atrophy, good coordination, intact sensation, and a gait that was independent with forearm crutches on all surfaces.  The Veteran had good sitting and standing balance.  Muscle strength was 5 out of 5 in all intact muscle groups (i.e. other than below the amputation site).  

During a March 3, 2011, diabetes mellitus foot examination, the Veteran's feet were visually normal, but monofilament testing showed decreased sensation bilaterally and pulses also were diminished bilaterally.  In November 2011 and March 2012, the Veteran had a noted gait impairment that was attributed to his left below the knee amputation and resulting prosthesis.  Sensation on monofilament testing was noted to be absent.  Pulses were intact in the right lower extremity and muscle strength was fully intact in the bilateral extremities.  The Veteran used no assistive devices for his gait and he denied any pain.  

A June 2011 statement from a friend of the Veteran indicated that he was in pain every day, but that he had not given up and continued to keep going.

In his October 2011 substantive appeal, the Veteran reported his belief that his back problems caused weakness in the left lower extremity that caused all of his problems in that extremity.

During a VA examination in February 2012, the Veteran reported that for the past 2 years he had been feeling numbness and tingling down the left buttock into the left thigh.  He described undergoing a left below the knee amputation 1.5 years previously due to cellulitis of the left leg and used prosthesis at present.  He ambulated with the use of crutches and denied bowel or bladder impairment.  The Veteran denied flare-ups of pain.  On examination, range of motion testing revealed forward flexion to 70 degrees with evidence of painful motion beginning at 60 degrees and limitation to 65 degrees after repetitive motion; extension to 25 degrees with painful motion beginning at 20 degrees; bilateral lateral flexion to 25 degrees with painful motion beginning at 20 degrees and further limitation to 20 degrees upon repetitive motion; and bilateral lateral rotation to 25 degrees with painful motion beginning at 20 degrees and further limitation to 20 degrees upon repetitive motion.  Functional impairment included less movement than normal and pain on movement, disturbance of locomotion, and interference with sitting, standing, and/or weight bearing.  There was pain on palpation and an abnormal gait.  Muscle strength testing showed hip flexion was 4 out of 5 bilaterally.  Knee extension was 5 out of 5 on the right side and 4 out of 5 on the right side.  There was no evidence of muscle atrophy and reflexes were normal.  Sensation was normal in the right lower extremity and was decreased in the upper thigh and knee and absent in the lower part of the left lower extremity beyond the point of the amputation.  Straight leg raising tests were negative on the right and positive on the left.  The Veteran denied pain, paresthesias, or numbness of the right lower extremity.  On the left, there was mild intermittent pain, paresthesias, and numbness.  The examiner indicated that there was no right lower extremity radiculopathy and mild left lower extremity radiculopathy.  It was noted the Veteran had intervertebral disc syndrome, but no incapacitating episodes over the previous 12 months.  The Veteran's back disability affected his ability to work in that he could sit for only 20 minutes, stand for only 10 minutes, walk 50 yards, and could not lift or carry objects.  X-rays associated with the examination revealed degenerative disc disease.  The examiner noted that the left lower extremity radiculopathy was associated with the service-connected back disability, but that the left below the knee amputation was unrelated to a service-connected disability.

In March 2012, monofilament testing again showed absent sensation.  In June 2012, the Veteran was seen due to a wound of the left amputation stump where his orthotic leg fit.  He reported that recently he had been trying to put more weight on the left leg to avoid swelling and excess wear on his right leg.  The Veteran at that time did have sensation in the left leg.

In April 2013, the Veteran was treated for a 1-week history of pain and other symptoms in the below the knee amputation stump wound.  At that time, he denied problems with muscle or back aches.  On examination, there were no swollen joints or evidence of back ache.  In September 2013, the Veteran was noted to have an occupation of construction supervisor, but that ambulation was rare due to a fear of falling.  Sensation was absent on monofilament testing, pulses were intact, muscle strength was 5 out of 5 bilaterally, and the Veteran denied pain.  He was in a wheelchair at present, but his ambulation potential with prosthesis was fair.  A December 2014 VA treatment record noted that the Veteran had normal pulses in the right foot, but decreased sensation.

The Veteran was afforded a VA examination for the back on April 6, 2015.  The examiner noted review of the claims file and that the Veteran had diagnoses of degenerative arthritis of the spine, intervertebral disc syndrome, and degenerative disc disease.  The Veteran reported that his left leg was amputated below the knee in December 2009 due to diabetic complications.  Since that time, he had been forced to sit regularly and had experienced elevated back pain at a level of 8 out of 10 while sitting.  He was limited in the amount of standing and walking he could do, as he had difficulty standing would frequently fall due to the leg condition.  Injections and physical therapy had not helped.  The Veteran stated that he had been unable to work since 2000 due to the lumbar degenerative disc disease and the diabetic neuropathy.  After service he had worked as a truck driver and thereafter had started a landscaping company where he had been self-employed until around 2000.  The Veteran reported flare-ups that involved a burning sensation down both legs.  There was functional loss or impairment due to difficulty using the restroom, showering, walking, and standing without falling.  Range of motion testing of the thoracolumbar spine showed forward flexion to 20 degrees, extension to 0 degrees, right and left later flexion to 5 degrees, right lateral rotation to 15 degrees, and left lateral rotation to 10 degrees.  In addition to the limited motion, the Veteran was unable to bend over or rotate without falling.  There was evidence of pain with weight-bearing and tenderness to palpation.  The Veteran was unable to perform repetitive motion exercises due to weakness and elevated pain.  He was in a wheelchair and had great difficulty standing.  There was an increased risk of falling and he was not able to stand for long enough to perform repetitive motion tests.  As the Veteran was in a wheelchair, the examiner could not evaluate whether guarding, muscle spasm, or tenderness resulted in an abnormal gait.  Muscle strength testing showed normal right hip flexion and otherwise the right lower extremity muscle groups tested at 4 out of 5.  Left hip flexion was 3 out of 5 and otherwise the left lower extremity muscle groups could not be tested due to the below the knee amputation.  Reflexes and sensation were absent in both lower extremities and straight leg raising tests were positive bilaterally.  There was evidence of moderate constant and intermittent pain in the right lower extremity and severe pain in the left lower extremity.  Paresthesias / dysesthesias and numbness were severe in both lower extremities.  There was no ankylosis of the spine.  The Veteran had intervertebral disc syndrome with episodes of bed rest having a total duration of at least 6 weeks during the past 12 months.  As support for this assertion, the Veteran indicated that his doctor told him to stay in bed whenever he had extreme pain episodes.  The examiner noted that the assertions were not verified by medical documentation.  The Veteran made constant use of a wheelchair and occasional use of a cane, due to his back and left leg pain and amputation.  The examiner indicated that the Veteran would be unable to work a physically demanding job such as his previous work history in landscaping due to his lumbar degenerative disc disease and the diabetic peripheral neuropathy.  He would be unable to work a sedentary job due to his elevated back pain with prolonged sitting.  The examiner was unable to distinguish the degree to which the back problems were the cause of his difficulties compared to the diabetic neuropathy.  The examiner clarified that x-rays showed ankylosis of the sacroiliac joints, but not the entire spine or thoracolumbar spine.

The Veteran was afforded a VA back contract examination in May 2017.  The examiner noted review of the electronic claims file.  The examiner noted a diagnosis of degenerative arthritis of the spine, degenerative disc disease, and lumbar radiculopathy / intervertebral disc syndrome.  The Veteran reported that the back condition had gotten progressively worse over the past 15 years and that he currently was in constant pain and would lose his balance.  The Veteran reported flare-ups of back pain that were described as aching and that it hurt to sit, move, or perform normal daily activities.  The Veteran reported overall functional loss or impairment due to loss of balance.  The Veteran stated that he was unable to complete range of motion testing because he was unable to stand for more than a few seconds without feeling dizzy or nauseated and feeling that he would fall.  The examiner indicated that the Veteran's pain, weakness, fatigability, and lack of endurance significantly limited the Veteran's functional ability with repeated use over a period of time and during flare-ups.  The Veteran had tenderness, resulting in an abnormal gait or spinal contour, but there was no guarding or muscle spasm.  Additional contributing factors to the back disability were less movement than normal, disturbance of locomotion, interference with sitting, and interference with standing.  Muscle strength in the right lower extremity was 4 out of 5 in all muscle groups.  In the left lower extremity, hip flexion was 3 out of 5 and otherwise there was no muscle movement.  There was no evidence of muscle atrophy.  Reflexes and sensation were absent in the bilateral lower extremities.  The Veteran had severe constant pain, numbness, and paresthesias / dysesthesias in both lower extremities.  The examiner indicated involvement of the L4-S3 nerve roots bilaterally.  The severity of the radiculopathy was described as moderate bilaterally.  There was no ankylosis of the spine and there were no other neurologic abnormalities.  The Veteran did have intervertebral disc syndrome and there were incapacitating episodes of bed rest having a total duration of at least 2 weeks, but less than 4 weeks during the past 12 months.  In support of that assertion, the Veteran stated that he had been told by a VA physician to stay in bed for a few weeks due to back pain.  The Veteran occasionally used a wheelchair and regularly used a walker.  The examiner indicated that he was unable to perform straight leg raises of the left leg due to amputation.  X-rays from April 2015 showed arthritic change in the sacroiliac joints with ankylosis, as well as large right lateral osteophytes at L1-L2 and L2-L3.  The back disability impaired the Veteran's ability to work due to limitations in carrying heavy objects singularly or of moderate weight repeatedly.  In addition, the Veteran had difficulty with prolonged standing, sitting, or walking moderate distances.  There was a reduced capacity for tasks that required bending, squatting, or crouching.  The examiner noted that the Veteran could not be fully assessed due to feeling dizzy, nauseated, and as if he would fall.  The examiner was unclear as to the precise etiology of the symptoms, but did not feel that they were related to the back disability.  The examiner noted the Correia requirements, but that testing could not be accomplished due to the foregoing symptoms.

The Veteran also was afforded a May 2017 VA neurological contract examination.  The examiner noted diagnoses of bilateral lower extremity radiculopathy, degenerative disc disease with lumbar radiculopathy, and intervertebral disc syndrome with lumbar radiculopathy.  The Veteran reported bilateral lower extremity numbness starting at the hip and extending into the foot from 1996 that had gotten progressively worse.  The Veteran had severe right lower extremity constant pain, paresthesias / dysesthesias, and numbness.  Due to his left lower extremity amputation he had no comparable symptoms in the left lower extremity.  Muscle strength was 4 out of 5 in the right lower extremity and nonexistent in the left lower extremity due to the amputation.  There was no muscle atrophy.  Reflexes and sensation were absent in both extremities.  There were trophic changes, specifically decreased hair in the right lower extremity, which were related to diabetic neuropathy and not the back disability.  The Veteran had an unsteady gait even with the use of a walker due to his left lower extremity prosthetic.  There was moderate, incomplete paralysis of the sciatic nerve in each lower extremity.  The Veteran occasionally used a wheelchair and regularly used a walker.  Remaining function would not be better served by amputation with the use of prosthesis.  

In a contemporaneous May 2017 medical opinion, the above examiner indicated that the nature of the Veteran's radiculopathy was his degenerative disc disease, although he also had some overlap of symptoms due to his diabetic neuropathy and amputation of the left lower leg.  Due to the overlap of symptoms, the examiner was unable to distinguish the severity only related to his radiculopathy or neuropathy, but overall it was moderate in severity.  It was the examiner's opinion that the Veteran did not have a bowel or bladder problem related to his low back disability.  The Veteran reported only that his bowel and bladder issues were related to his ability to make it to the bathroom due to slow mobility and not due to a neurological impairment caused by the back.

In another May 2017 medical opinion, the examiner stated the opinion that the Veteran did not have unfavorable ankylosis of the spine, as he was seen to have some movement of the spine despite the inability to fully test the spine.  The Veteran reported 5 incapacitating episodes totaling 2 weeks in the past 12 months when he was told by a physician to stay in bed.  The examiner could find no documentation corroborating the Veteran's assertions.

Schedular Increased Ratings

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Separate DCs identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2016).  VA must consider whether the Veteran is entitled to "staged" ratings to compensate when his or her disability may have been more severe than at other times during the course of his or her appeal.

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2016).  The critical element in permitting the assignment of several ratings under various DCs is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Low Back Disability

The Veteran's low back disability is rated under DC 5243 for intervertebral disc syndrome.  38 C.F.R. § 4.71a, DCs 5243.  The Veteran alleges his low back disability is more severe than currently rated.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes). 

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a. 

These criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine, id, and they "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. 51,455 (August 27, 2003) (Supplementary Information).

Notes appended to the rating formula for diseases and injuries of the spine specify that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id, Note (2).  Provided, however, that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion generally recognized by VA.  Id, Note (3).  Further, the term "combined range of motion" refers to "the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation"; provided, however, that the aforementioned normal ranges of motion for each component of spinal motion, as recognized by VA, are the maximum that can be used for calculation of the combined range of motion, and each range of motion measurement is to be rounded to the nearest five degrees.  Id, Notes (2) and (4).  Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note (6) provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.  

Spine conditions rated under DC 5243, for intervertebral disc syndrome, may be rated alternatively based on incapacitating episodes.  The criteria provide for a 10 percent rating where intervertebral disc syndrome is manifested with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating was warranted where incapacitating episodes have a total duration of at least two weeks but less than 4 weeks during the past 12 months.  "Incapacitating episodes" was defined in Note (1) as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. Note (2) also allowed the Veteran to be rated separately for musculoskeletal and neurological manifestations under appropriate DCs if it would result in a higher combined evaluation for the disability.

In general, evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  See 38 C.F.R. § 4.45.

In short, the only diagnostic criteria that provides for a rating greater than 40 percent, requires a medical finding of ankylosis of the spine or that the low back disability caused incapacitating episodes amounting to at least six weeks over a 12 month period.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).

Following a review of the available evidence in this case, and the applicable laws and regulations, it is the Board's conclusion that the evidence does not warrant a rating greater than 40 percent under any of the spine DCs.

The medical evidence simply does not indicate the Veteran's spine is ankylosed or that his low back disability causes incapacitating episodes amounting to at least six weeks per year.  As noted above, the Veteran retains the ability to move his lumbar spine.  The Board recognizes that during the April 2015 examination the Veteran reported 6 or more weeks of doctor-prescribed bed rest, as his VA doctor had told him to stay in bed whenever his back hurt.  The Board does not find that such an assertion is supported by the medical evidence of record.  Even accepting the Veteran's assertions as to what he had been told by his treating physician the Veteran does not contend and the evidence does not support that a physician prescribed bed rest for any specific incident of pain.  Although the Veteran reports that he was told to stay in bed by a physician when his back hurt, there is nothing to suggest that a physician specifically found at any specific time that the Veteran's disability on examination was severe enough to require prescribed bed rest.  The Board does not find that the Veteran's reports of prospectively prescribed bed rest, even if accurate, to be the type contemplated by the regulations, as such a notation would not be based on the Veteran's objective condition at the time of the bed rest.  Thus, the Veteran's low back symptoms do not warrant a higher rating under DCs 5235-5243.  

As noted above, separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

As noted, Note 1 of the General Rating Formula for Diseases and Injuries of the Spine also provides for evaluating any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate DC.   In this case, the Veteran consistently has denied bowel, bladder, or erectile dysfunction problems.  To the extent that he experiences problems with his bowel and bladder it is due to the long time it takes him to get to the bathroom due to his multiple service and non-service connected disabilities.  Thus, further consideration is unnecessary.  

The Veteran's functional loss was considered.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca, 8 Vet. App. 202.  The Veteran has not worked during the appellate time period, at least in part due to his low back disability.  In addition, his low back problems cause problems with some activities of daily living.  That said, and as discussed above, the Veteran's restricted activities are mainly due to painful motion, which is already part of the consideration of his current 40 percent rating.  The Board also finds it extremely significant that multiple examination and treatment records have noted the absence of muscle atrophy.  Thus, despite the Veteran's reported problems associated with the low back, he clearly is able to use the back in close to a normal manner, to include duration of use, and, in fact, does so.  See 38 C.F.R. § 4.40 (noting that, "A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.").  There is otherwise no evidence of significant impairment of motor skills, muscle function, or strength attributable to the Veteran's low back disability. Consequently, the Board finds that a higher disability rating based on functional loss is not warranted.

In sum, the General Rating Formula for Diseases and Injuries of the Spine would not result in a higher rating for the Veteran's disability for the reasons discussed in detail above.   As the Veteran does not warrant a higher rating for any period during the appellate time period, staged ratings are not for application.  


Right and Left Lower Extremity Radiculopathy

The Veteran also is in receipt of separate ratings for right and left lower extremity radiculopathy under 38 C.F.R. § 4.124a, DC 8520 for incomplete paralysis of the sciatic nerve.  The Veteran contends that his current ratings do not reflect the severity of his disabilities.

Disability ratings for diseases of the peripheral nerves under DC 8520 are based on relative loss of function of the involved extremity with attention to the site and character of the injury, the relative impairment of motor function, trophic changes, or sensory disturbances.  See 38 C.F.R. § 4.120 (2016).  An 80 percent rating is assignable for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  A 60 percent rating may be assigned for incomplete paralysis of the sciatic nerve which is severe, with marked muscular atrophy.  A 40 percent rating is assignable when moderately severe.  A 20 percent rating may be assigned when moderate.  A 10 percent rating may be assigned when mild.  38 C.F.R. § 4.124a, DC 8520.  The Board observes that the words "mild," "moderate" and "severe" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2016).

As noted above, the Veteran has a noncompensable rating for the left lower extremity radiculopathy prior to May 23, 2011; a 10 percent rating from May 23, 2011, to April 6, 2015; and a 40 percent rating from April 6, 2015.  For the right lower extremity radiculopathy, the Veteran is in receipt of a noncompensable rating prior to April 6, 2015, and a 40 percent rating from April 6, 2015.  The Board concludes that an increased rating is not warranted for either extremity.

For the noncompensable periods of radiculopathy, a July 2010 VA examination report included negative straight leg raising tests bilaterally and there was no finding of radiculopathy in either extremity.  The Board recognizes that the Veteran reported back pain radiating into the left hip during his August 2010 examination for SSA purposes, but no radiculopathy diagnosis was made at that time.  In November 2010, the Veteran had normal reflexes and sensation bilaterally.  The Board recognizes that from at least March 2011 monofilament testing showed diminished or absent sensation in the lower extremities; however, the symptoms were medically attributed to the Veteran's nonservice-connected diabetic neuropathy.  Moreover, during the February 2012 VA examination report the Veteran specifically denied right lower extremity radiculopathy symptoms and objective testing was negative for right lower extremity radiculopathy.  Subsequent monofilament testings continued to show absent sensation, but as noted above, these findings previously were attributed to diabetic neuropathy and there is no lay or medical evidence to suggest that the ongoing findings constituted a symptom of radiculopathy.  The Board recognizes that in December 2014 the Veteran had noted diminished sensation in the right lower extremity.  Again, however, such findings have not been attributed to radiculopathy rather than diabetic neuropathy.  Based on the foregoing, the Board finds no basis to assign a compensable rating for the right lower extremity radiculopathy prior to April 6, 2015, or for the left lower extremity radiculopathy prior to May 23, 2011, under DC 8520.

The Veteran is in receipt of a 10 percent rating for left lower extremity diabetic radiculopathy from May 23, 2011, which is the date of his formal claim for compensation benefits for that disability.  This award was based on the findings of a February 2012 VA examination report.  The Board recognizes that based on the Veteran's subjective reports at the time of filing his claim that it is likely that his left lower extremity radiculopathy symptoms would have warranted a 10 percent rating for some period prior to May 23, 2011, but as there is no lay or medical evidence to specifically demonstrate a concrete date for which the 10 percent rating could be assigned, the Board concludes that a date prior to May 23, 2011, cannot be awarded.  

Similarly, the Board concludes that a rating greater than 10 percent cannot be awarded under DC 8520 for the period from May 23, 2011, to April 6, 2015, for left lower extremity radiculopathy under DC 8520.  A 20 percent rating would require moderate, incomplete paralysis of the sciatic nerve.  The February 2012 VA examination report included the Veteran's reports of mild symptoms of pain, paresthesias, and numbness and the examiner specifically indicated that the Veteran's left lower extremity radiculopathy was mild in nature.  There is no other evidence for this time period on which a higher rating could be based.  As such, a higher rating than 10 percent for left lower extremity for the period from May 23, 2011, to April 6, 2015, is not warranted.

From April 6, 2015, the Veteran is in receipt of separate 40 percent ratings under DC 8520 for right and left lower extremity radiculopathy.  Such ratings were based on the findings during the examination of that date.  The Board recognizes that the symptoms that formed the basis for the increased ratings likely started at some date prior to the examination; however, as there is no lay or medical evidence that clearly delineates a date for the worsening symptoms, the Board finds that an earlier date for the 40 percent ratings is not warranted.  As to assigning a rating greater than 40 percent, under DC 8520 a 60 percent rating requires severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  The examinations of record have noted that the Veteran has severe radiculopathy; however, the examinations also have shown no evidence of any muscle atrophy.  Similarly, the Veteran does not have complete paralysis of either extremity as required for a 100 percent rating under DC 8520.  As such, a higher rating is not warranted under DC 8520 for either extremity for the period from April 6, 2015.

The Board has considered the other DCs, but finds that the Veteran's diagnosis and symptoms most closely approximate those outlined in DC 8520.  As such, a rating under this DC is most appropriate.

In conclusion, the evidence of record does not warrant the assignment of a higher rating for the Veteran's right or left lower extremity radiculopathy disabilities for any period on appeal.  As such, claims are denied and further staged ratings are not for application.

Extraschedular Increased Ratings

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2016).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected low back disability and right and left lower extremity radiculopathy are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's low back disability and right and left lower extremity radiculopathy with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, with respect to the Veteran's low back disability he reports symptoms such as pain, tenderness, and decreased motion, with resulting effects on walking, standing, sitting, sleeping, lifting, and bending.  The current 40 percent rating under DC 5243 contemplates these and other symptoms.  As to the right and left lower extremity radiculopathy, the Veteran reports pain, paresthesias, and tingling / numbness.  To the extent that these symptoms have been attributed to the radiculopathy, as opposed to the nonservice-connected diabetic neuropathy, such symptoms are fully contemplated in the assigned ratings under DC 8520.  The Veteran has reported issues with balance and fear of falling, but such problems have been primarily medically attributed to his nonservice-connected diabetic neuropathy, as they existed prior to his left lower extremity amputation.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Because the preponderance of the evidence is against the claims for extraschedular ratings for the low back and right and left lower extremity radiculopathy disabilities, the benefit-of-the-doubt doctrine is inapplicable, and the claims on this basis must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); see generally Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).














	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an increase in a 40 percent schedular rating for a low back disability is denied.

Entitlement to an extraschedular rating for a low back disability is denied. 

Entitlement to a compensable rating prior to May 23, 2011; a rating greater than 10 percent from May 23, 2011, to April 6, 2015; and a rating greater than 40 percent from April 6, 2015, for radiculopathy of the left lower extremity on a schedular basis is denied.

Entitlement to an extraschedular rating for radiculopathy of the left lower extremity is denied.

Entitlement to a compensable rating prior to April 6, 2015, and a rating greater than 40 percent from April 6, 2015, for radiculopathy of the right lower extremity on a schedular basis is denied. 

Entitlement to an extraschedular rating for radiculopathy of the right lower extremity is denied.


REMAND

The Veteran also contends that he is unemployable due to a combination of his service-connected low back and right and left lower extremity disabilities.  

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2016).  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a) (2016).

The issue previously was remanded in an October 2014 Board determination, which noted that the Veteran had raised the issue of entitlement to TDIU during his February 2012 VA examination and remanded the matter for the provision of a VA Form 21-8940 and a VA examination to determine the effect of his service-connected low back disability on his ability to obtain and maintain substantially gainful employment.

After the above development but prior to adjudication of the claim by the RO, the July 2016 Board determination took the issue as being in appellate status and granted entitlement to TDIU for the period prior to April 6, 2015, based on a VA examination from that date and remanded the issue of entitlement to TDIU prior to that date as inextricably intertwined with the increased rating claims adjudicated herein.  

Following the requested development for the increased rating claims, a June 2017 Supplemental Statement of the Case (SSOC) denied the TDIU claim because the Veteran did not meet the schedular requirements for TDIU prior to April 6, 2015.

As noted in the above SSOC, the Veteran did not meet the schedular requirements for the award of a TDIU prior to April 6, 2015, as his combined disabilities stemming from a common etiology combined only to 50 percent.  As noted above, the October 2014 Board remand considered the issue of entitlement to TDIU raised based on the February 2012 VA examination report.  The Board notes that the February 2012 examiner stated that the Veteran's back disability affected his ability to work in that he could sit for only 20 minutes, stand for only 10 minutes, walk 50 yards, and could not lift or carry objects.  The foregoing finding certainly suggests and inability to perform the type of physically demanding job in landscaping that the Veteran had performed until 2000, as well as his prior work as a truck driver prior to that date.  As to the Veteran's ability to perform lighter duty or sedentary work prior to April 6, 2015, the examiner on that date indicated that the Veteran "would not be able to work a sedentary job due to his elevated back pain with prolonged sitting."  As discussed above, the Veteran's low back disability has been rated as 40 percent disabling throughout the appellate time period based on substantially similar symptomatology and there does not appear to be evidence of a worsening of the back pain or other symptoms at the time of the April 6, 2015, examination.

In light of the foregoing, the Board concludes that a remand for referral to the Director of VA's Compensation Service for consideration of an extraschedular evaluation for the Veteran's TDIU claim prior to April 6, 2015, is warranted. 

Accordingly, the case is REMANDED for the following action:

1.  Refer the case to the Under Secretary for Benefits or the Director of Compensation Service for consideration of an extraschedular evaluation for the Veteran's TDIU claim for the period prior to April 6, 2015.  In that regard, the opinion provider should specifically consider, and discuss to the extent necessary, the findings in the February 2012 and April 2015 VA examination reports regarding the effect of the Veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation. 

2.  After the above is complete, readjudicate the Veteran's claim.  If the complete benefits sought on appeal are not granted, issue a supplemental statement of the case (SSOC) to the Veteran.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


